Citation Nr: 1409132	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2013, the Board granted the Veteran a compensable (10 percent) rating for his service-connected hemorrhoids.

In September 2013, the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") with respect to the Board's January 2013 decision, which granted the Veteran a 10 percent disability rating for his service-connected hemorrhoids and denied a rating in excess of 10 percent.  Later in September 2013, the Court granted the Joint Motion, vacating and remanding that part of the Board's decision which denied a disability rating in excess of 10 percent for hemorrhoids. 

The record raises the issue of entitlement to service connection for a skin condition, to include as secondary to hemorrhoids.  See December 2009 Statement of Veteran's Spouse.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in September 2013, the Court granted the parties' Joint Motion and remanded the Board's January 2013 decision denying a disability rating in excess of 10 percent for hemorrhoids.  The bases for the Court's remand, as set out in the September 2013 Joint Motion, are threefold.  First, the Joint Motion states that there is potentially relevant outstanding lay and medical evidence that could substantiate the Veteran's claim for a rating in excess of 10 percent.  Specifically, the Joint Motion notes the Veteran's spouse mentioned, in a December 2009 statement, that the Veteran was receiving care for his condition.  Also, an April 2008 VA treatment record noted that the Veteran would undergo follow-up care in a year or earlier.  Second, the Joint Motion points out the Board's failure to consider that the Veteran's service-connected hemorrhoids causes another condition-breakdown of the skin.  Third, the Joint Motion states that the Veteran has complained of a worsening of his hemorrhoids-related symptoms since his September 2008 VA examination. 

On remand, the RO should obtain all outstanding records relating to the Veteran's service-connected hemorrhoids.  This includes any nursing treatment records relating to care rendered for the Veteran's hemorrhoids.  See September 2013 Joint Motion. 

As noted in the introduction, the Board is referring the issue of entitlement to service connection for a skin condition, to include as secondary to hemorrhoids, for consideration by the AOJ.  The Board does not have jurisdiction to consider that issue in the first instance.

Finally, as the Veteran has complained of worsening of his hemorrhoids symptoms since his September 2009 VA examination, see January 2014 Statement of Veteran, a new examination is necessary to determine the present level of severity of his service-connected hemorrhoids and any skin condition associated with his hemorrhoids.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Take the necessary steps to obtain all outstanding VA treatment for hemorrhoids and any skin disabilities, including any nursing treatment records.

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded a new proctology examination to address the nature and etiology of his hemorrhoids.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. The examiner should specify on the examination report that the claims folder has been reviewed.  Any reasonably necessary tests and studies to address the questions posed should be conducted. The examiner must do the following:

The examiner must specifically state whether the hemorrhoids produce persistent bleeding, whether there is anemia secondary to such persistent bleeding, and whether there are fissures.  The examiner must provide an explanation for all conclusions supported by facts in evidence and medical knowledge.

The examiner must also specifically state whether the Veteran has complete loss of sphincter control, extensive leakage and fairly frequent involuntary bowel movements, or occasional involuntary bowel movements necessitating the wearing of a pad.  The examiner must provide an explanation for all conclusions supported by facts in evidence and medical knowledge.

4. Thereafter, the RO should readjudicate the Veteran's claim of entitlement to rating in excess of 10 percent for hemorrhoids de novo.  Staged ratings should be considered pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If the Veteran does not assert that he is satisfied with the rating assigned, he and his representative should be provided a supplemental statement of the case which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. The Veteran should be afforded the applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



